Citation Nr: 1145073	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran presented testimony before a Decision Review Officer in April 2010.  The hearing transcript has been associated with the claims folder and has been reviewed.

The Veteran was scheduled to testify at a Travel Board hearing before the Board in April 2010, but cancelled the hearing and did not request to be rescheduled.  Therefore, the Veteran's request for a hearing before the Board on his appeal is considered withdrawn and no further action is necessary.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).  


FINDING OF FACT

The Veteran's current low back disability first manifested after his separation from service and is unrelated to his service or to any incident therein.  Arthritis was first seen years post-service.


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred in or aggravated by his active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011).    

Service treatment records show that in September 1981, the Veteran complained of experiencing low back pain for the past 2 weeks.  Physical examination was essentially within normal limits.  The physician noted low back strain, and the diagnostic impression was musculoskeletal pain.  On separation examination in October 1984, the Veteran made no complaints about his back, and his spine was found to have no abnormalities.  

Post-service VA and private medical records dated from July 2003 to April 2009 show that the Veteran received intermittent treatment for a low back disability.  An August 2003 MRI of the lumbar spine revealed no disc bulging, herniation, or central canal/foraminal stenosis, but there were bilateral pars interarticularis defects at L5 level.  A July 2008 x-ray of the lumbar spine indicated mild osteo degenerative disease in the lower lumbar spine as well as mild narrowing of the L5-S1 disc space.  

In an April 2009 letter, the Veteran's private physician stated that he had reviewed a September 1981 report in which the Veteran had been found to have low back strain without the benefit of x-rays.  The physician reported that after the Veteran's total hip replacement, he had returned in July 2003 with complaints of low back and right leg pain.  He noted that x-rays taken during that July 2003 treatment visit had shown early disc narrowing at L4-L5 but that an MRI scan had revealed bilateral pars defects at L5 without nerve impingement.  The physician asserted that based on the scanty evidence of September 1981, he could not say with any degree of certainty if there was a causal relation between the 1981 in-service injury and the Veteran's current back problems.  He stated that pars defects normally developed between the ages of 10 to 14 years and generally persisted through life, mostly being asymptomatic.  

On VA examination in July 2009, the Veteran reported that he injured his back in service when he fell backward on a ship while carrying heavy chains and struck his back on a hard surface.  He stated that he had a knot in his right lumbar area after this injury.  He maintained that he was treated conservatively at sick call and placed on light duty for an undetermined period of time.  He reported that he had not had any back problems prior to service and had not injured his back since discharge from service.  He complained of intermittent low back pain that was a 5/10 in severity and was aggravated by bending and prolonged sitting.  He stated that the back pain radiated down the lateral right lower extremity to the knee.  He reported that ambulation was not significantly affected.  He denied any physician-prescribed bed rest in the past year as well as any back surgery or orthopedic treatment.  He maintained that he had difficulty getting in and out of the bathtub and with tying his shoes.  He stated that he had no flare-ups.  Examination revealed that the Veteran had end-of-range pain on all ranges of motion.  There was no lumbosacral tenderness or muscle spasm.  Straight leg raise was negative bilaterally, and reflexes were 2+ and symmetric throughout.  Motor and sensory examinations as well as gait were normal.  

The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine, degenerative disc disease of the lumbosacral spine at L5-S1, and bilateral pars defect at L5.  The examiner observed that the Veteran's service treatment records only demonstrated a single note of conservative treatment for acute lumbar strain.  No further episodes of back pain or any back complaints were found in the service treatment records, including the Veteran's discharge physical.  The examiner opined that it was less likely as not that the Veteran's low back disability was incurred in or a result of military service.  The examiner explained that the Veteran's disc space narrowing at L4-L5 was likely a chronic degenerative process unrelated to a single episode of acute lumbar strain in service and that his bilateral pars defects at L5 were also likely a chronic degenerative process with no relation to a single episode of in-service back strain.  The examiner also noted that there was no evidence of a chronic back condition occurring during service or within one year following active duty.  

A July 2009 Social Security Administration (SSA) decision with accompanying medical records indicates that the Veteran was denied SSA benefits for a right hip disability.  The accompanying medical evidence related to treatment for the Veteran's right hip disability and did not pertain to the Veteran's low back disability.  

The Veteran testified before a Decision Review Officer in April 2010.  Testimony revealed, in pertinent part, that the Veteran had been carrying 70 pounds of chains on his shoulders during service when he lost balance and fell backwards, landing on his tailbone and injuring his back.  The Veteran testified that he was treated at sick call for his back injury with medicine and light duty for approximately 30 days.  He reported that he did not return to sick call because he just continued to take pills for his back.  He stated that he did not complain about his back at his discharge examination and that he did not start having back problems after service until the early 1990's.  He maintained that the types of jobs he was doing after service consisted of a lot of bending and lifting, which aggravated his back and caused him low back pain.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board is inclined to place less probative value on the April 2009 private medical opinion.  In rendering the opinion, the physician stated that he was unable to say with any degree of certainty if there was a causal relation between the Veteran's low back disability and his period of active service, adding that pars defects normally developed between the ages of 10 to 14 years and generally persisted through life, mostly being asymptomatic.  Because the physician was unable to provide any opinion on the etiology of the Veteran's low back disability with any degree of certainty, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).    

The Board instead assigns greater weight to the July 2009 VA medical opinion finding no nexus between the Veteran's low back disability to his period of active service.  In placing greater weight on the July 2009 medical opinion, the Board notes that in rendering the opinion, the examiner explained that the Veteran's disc space narrowing at L4-L5 and bilateral pars defects at L5 were likely to be chronic degenerative processes unrelated to a single episode of acute lumbar strain in service.  The examiner also noted that there was no evidence of a chronic back condition occurring during service or within one year following active duty.  The Board therefore finds that the opinion is probative and persuasive based on the examiner's thorough review of the claims file, comprehensive examination of the Veteran's low back, consideration of the Veteran's lay statements in regards to his disability, and adequate rationale for the opinion.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current low back disability.  In addition, no arthritis (or any other low back disability) is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection for a low back disability is not warranted.

The Veteran contends that his current low back disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as low back pain, but he is not competent to provide a medical diagnosis for any low back disability or to relate any low back disability medically to his service.

The Veteran contends that the evidence shows continuity of symptoms after discharge and supports his claim for service connection.  However, the first objective post-service evidence of the Veteran's low back disability was in 2003, approximately 19 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability developed in service.  Therefore, the Board concludes that the low back disability was not incurred in or aggravated by service, and did not manifest to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


